United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
CONTRACT MANAGEMENT AGENCY,
Carlsbad, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Sally F. Lamacchia, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1054
Issued: December 2, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 8, 2010 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ nonmerit decision dated November 30, 2009. The last merit decision
was issued on April 29, 2009. An appeal of Office decisions issued on or after November 19,
2008 must be filed within 180 days. Under 20 C.F.R. §§ 501.2(c) and 501.3, the Board does not
have jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration
under 5 U.S.C. § 8128.
FACTUAL HISTORY
On March 20, 2008 appellant, a 60-year-old quality assurance specialist, filed a claim for
a traumatic injury to his lower back on February 14, 2008 while sitting in traffic for two hours.

On April 30, 2008 the Office advised appellant that it required additional factual and
medical evidence to determine whether he was eligible for compensation benefits. It asked him
to submit a comprehensive medical report from his treating physician describing his symptoms
and the medical reasons for his condition and an opinion as to whether his claimed condition was
causally related to his federal employment. The Office requested that appellant submit the
additional evidence within 30 days.
By decision dated June 2, 2008, the Office denied appellant’s claim, finding that he failed
to submit sufficient medical evidence to establish that he sustained a low back injury on
February 14, 2008, as alleged.
By letter dated June 30, 2008, appellant, through his attorney, requested a review of the
written record. He submitted medical reports from Dr. Neville Alleyne, Board-certified in
orthopedic surgery, dated September 26, 2007 through May 29, 2008. On February 25, 2008
Dr. Alleyne stated that he was treating appellant for low back pain subsequent to performing a
decompressive laminectomy at L3 to S1 with bilateral medial facetectomies and foraminotomies
on October 9, 2007. He related that appellant was doing well until February 14, 2008, when he
got stuck in traffic for two hours and wound up being unable to move. Appellant had developed
increasing back pain and left posterior thigh pain. Dr. Alleyne stated that appellant aggravated
his lower back and his left leg and experienced numbness and tingling. Appellant asserted that it
was difficult for him to perform his work because it was hard for him to do repetitive bending or
lift any more than 10 pounds or drive for long periods.
In a May 29, 2008 report, Dr. Alleyne asserted that appellant’s pain started to escalate on
February 14, 2008 during the incident when he was stuck in traffic. Appellant believed that, due
to the prolonged sitting, he experienced increasing discomfort into his lower back and left leg
and noted that his symptoms had not resolved.
By decision dated October 6, 2008, an Office hearing representative affirmed the June 2,
2008 decision.
In a January 28, 2009 letter, appellant’s attorney requested reconsideration.
By decision dated April 29, 2009, the Office denied modification of the October 6, 2008
decision.
By letter dated September 8, 2009, appellant’s attorney requested reconsideration. He
submitted reports from Dr. Alleyne dated June 23 and December 1, 2008. Dr. Alleyne
essentially reiterated appellant’s findings and conclusions. He stated that appellant had
experienced increased discomfort into the middle and upper back and into his left leg.
Dr. Alleyne related that appellant’s lower back pain was aggravated by a February 14, 2008
vehicular accident. He advised that appellant had underlying asymptomatic stenosis that was
aggravated by the use of an undersized car at work on July 2, 2001, which caused prolonged
back problems and necessitated surgical intervention.

2

By decision dated November 30, 2009, the Office denied appellant’s application for
review on the grounds that it did not raise a substantive legal question or include new and
relevant evidence sufficient to require further merit review.1
LEGAL PRECEDENT
Under 20 C.F.R. § 10.606(b), a claimant may obtain review of the merits of his or her
claim by showing that the Office erroneously applied or interpreted a specific point of law; by
advancing a relevant legal argument not previously considered by the Office; or by constituting
relevant and pertinent evidence not previously considered by the Office.2 Evidence that repeats
or duplicates evidence already in the case record has no evidentiary value and does not constitute
a basis for reopening a case.3
ANALYSIS
Appellant has not shown that the Office erroneously applied or interpreted a specific
point of law; advanced a relevant legal argument not previously considered by the Office; or
submitted relevant and pertinent evidence not previously considered by the Office. The evidence
appellant submitted in connection with his September 8, 2009 reconsideration request is not
pertinent to the issue on appeal. None of the medical reports from Dr. Alleyne contain a
probative, rationalized opinion indicating that appellant sustained an injury causally related to
the February 14, 2008 work incident. The February 25 and May 29, 2008 reports from
Dr. Alleyne were previously considered by the Office. On appeal, appellant’s attorney argues
that the Office erred in finding that the December 1, 2008 report from Dr. Alleyne did not
constitute new and relevant medical evidence. Both the June 23 and December 1, 2008 reports
from Dr. Alleyne repeated his opinion that appellant aggravated his low back symptoms while
sitting in car traffic on February 14, 2008. Dr. Alleyne’s reports are cumulative and repetitive of
those which the Office considered in its previous decisions. The Board has held that the
submission of evidence which does not address the particular issue involved in the case does not
constitute a basis for reopening the claim.4 Dr. Alleyne’s reports did not present any additional
evidence pertaining to the relevant issue of whether appellant sustained an injury in the
performance of duty on February 14, 2008. Appellant’s reconsideration request failed to show
that the Office erroneously applied or interpreted a point of law nor did it advance a point of law
or fact not previously considered by the Office. The Office did not abuse its discretion in
refusing to reopen appellant’s claim for a review on the merits.

1

The Office noted that appellant had filed a separate claim for the alleged July 2, 2001 work incident, claim
number xxxxxx501, which the Office denied.
2

20 C.F.R. § 10.606(b)(1); see generally 5 U.S.C. § 8128(a).

3

Howard A. Williams, 45 ECAB 853 (1994).

4

See David J. McDonald, 50 ECAB 185 (1998).

3

CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration
under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the November 30, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 2, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

